DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Claims 21-29 and 34-39 directed to a guide in the reply filed on March 18, 2021 is acknowledged.

Claim Objections
Claim 34 is objected to because of the following informalities:  line 13 recites “a resection surface formed by an edged of the body” which appears to be a misspelling.  The examiner will interpret the limitation to be “a resection surface formed by an edge of the body.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-29 and 34-39 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fryman (US 2012/0123423 A1). 

Regarding Claim 34, Fryman discloses a guide for preparing a proximal femoral bone for receiving an implant (abstract) comprising a body ((Figures 1-3, 38) having a patient-specific three-dimensional bone-engaging surface configured according to a preoperative plan based on a three-dimensional image model of the proximal femoral bone to mate complementarily with a surface thereof ([0006] describes the use of imaging technology to create a patient-specific instrument and Figure 17 provides the method for designing a model of the patient-specific prosthesis pre-operatively), where the body is configured to extend around less than an entirety of the proximal femoral bone such that the body is configured to engage with one of an anterior of the surface or a posterior of the surface of the proximal femoral bone (as seen in Figure 3, the guide does not extend around the entirety of the bone and engages with the anterior and posterior surfaces of the proximal femoral bone), one or more holes (Figure 2, 52) defined by the body and configured to receive one or more pins (as described in [0036])  that mount the 
Regarding Claim 22, Fryman discloses that the body is configured to extend around less than an entirety of the proximal portion of the elongated bone such that the body is configured to engage with one of an anterior of the surface or a posterior of the surface of the proximal portion of the elongated bone (as seen in Figure 3, the guide does not extend around the entirety of the bone and engages with the anterior and posterior surfaces of the proximal femoral bone).  
Regarding Claims 23 and 35, Fryman discloses that at least one of the one or more holes are positioned adjacent a medial edge of the body (as seen in Figure 2). Please note: as no parameters have been provided for what construes “the medial edge” of the body, the holes of Fryman can be considered adjacent a medial edge.  
Regarding Claims 24 and 36, Fryman discloses that the body is formed as a single one- piece component (Figures 1-3).  

Regarding Claims 26 and 38, Fryman discloses that the body has a curved medial flangeRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Number: 16/371,850Dkt: 5394.701U13 Filing Date: April 1, 2019 Title: PATIENT-SPECIFIC FEMORAL GUIDE and a curved lateral flange (arms 39A and 39B) configured to partially wrap the medial side and the lateral side, respectively (described in [0036]).  
Regarding Claims 27 and 39, Fryman discloses that the body is configured for viewing of at least a part of the proximal portion of the elongated bone (as the guide does not wrap entirely around the femur, at least a part of the proximal portion of the bone would be visible).  
Regarding Claim 28, the body is configured to extending between a greater trochanter, a femoral neck and a femoral shaft of the femoral bone (as seen in the placement of the guide in Figure 3).  
Regarding Claim 29, Fryman discloses that the resection surface is configured to guide the resection of a femoral neck along a resection plane, thereby removing a femoral head and exposing a resected surface of the femoral neck, wherein the resection plane is selected during pre-operative planning to conserve healthy bone, adjust or conform to patient-specific anteversion or other angles and in conformance with the planned implant for the femoral joint (as seen in Figure 17, a pre-operative plan is used and the guide of Fryman is capable for use for resection to accomplish the desired outcomes of the surgery which could include conserving healthy bone and adjusting or conforming to patient specific anteversion or other angles in conformance with the planned implant as is the objective of any joint replacement surgery).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/            Examiner, Art Unit 3774   



/JERRAH EDWARDS/            Supervisory Patent Examiner, Art Unit 3774